THE THIRTEENTH COURT OF APPEALS

                                     13-18-00209-CV


                                  Richard Powell
                                         v.
             Valero Energy Corporation and Valero Refining - Texas, L.P.


                                   On Appeal from the
                     319th District Court of Nueces County, Texas
                          Trial Cause No. 2017DCV-3035-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Richard Powell.

      We further order this decision certified below for observance.

February 28, 2019